 

Exhibit 10.1

 

AMENDMENT 1 TO TERM LOAN AGREEMENT

 

THIS AMENDMENT 1, dated as of December 23, 2015 (this “Amendment”) is made among
Navidea Biopharmaceuticals, Inc., a Delaware corporation (“Borrower”), and the
lenders listed on the signature pages hereof under the heading “LENDERS” (each a
“Lender” and, collectively, the “Lenders”), with respect to the Loan Agreement
referred to below.

 

RECITALS

 

WHEREAS, the Borrower and the Lenders are parties to a Term Loan Agreement,
dated as of May 8, 2015 (the “Loan Agreement”), with the Subsidiary Guarantors
from time to time party thereto.

 

WHEREAS, the parties hereto desire to amend the Loan Agreement on the terms and
subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

SECTION 1.       Definitions; Interpretation.

 

(a)          Terms Defined in Loan Agreement. All capitalized terms used in this
Amendment (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Loan Agreement.

 

(b)          Interpretation. The rules of interpretation set forth in Section
1.03 of the Loan Agreement shall be applicable to this Amendment and are
incorporated herein by this reference.

 

SECTION 2.       Amendment. Subject to Section 3, the Loan Agreement is hereby
amended as follows:

 

(a)          Section 10.02(a) of the Loan Agreement is amended and restated in
its entirety as follows:

 

“(a) during the twelve month period beginning on January 1, 2015, of at least
$10,000,000;”

 

(b)          Exhibit E of the Loan Agreement is replaced in its entirety by the
Exhibit E attached hereto.

 

(c)          Schedule 7.05(b) to the Loan Agreement is replaced in its entirety
by the Schedule 7.05(b) attached hereto.

 

(d)          Schedule 7.05(c) to the Loan Agreement is replaced in its entirety
by the Schedule 7.05(c) attached hereto.

 

 

 

 

SECTION 3.      Conditions of Effectiveness. The effectiveness of Section 2
shall be subject to the following conditions precedent:

 

(a)          Borrower and all of the Lenders shall have duly executed and
delivered this Amendment pursuant to Section 12.04 of the Loan Agreement;
provided, however, that this Amendment shall have no binding force or effect
unless all conditions set forth in this Section 3 have been satisfied;

 

(b)          No Default or Event of Default under the Loan Agreement shall have
occurred and be continuing; and

 

(c)          The Borrower shall have paid or reimbursed Lenders for Lenders’
reasonable out of pocket costs and expenses incurred in connection with this
Amendment, including Lenders’ reasonable out of pocket legal fees and costs,
pursuant to Section 12.03(a)(i)(z) of the Loan Agreement.

 

SECTION 4.      Representations and Warranties; Reaffirmation.

 

(a)          The Borrower hereby represents and warrants to each Lender as
follows:

 

(i)          The Borrower has full power, authority and legal right to make and
perform this Amendment. This Amendment is within the Borrower’s corporate powers
and has been duly authorized by all necessary corporate and, if required, by all
necessary shareholder action. This Amendment has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). This Amendment (x) does not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any third party, except for such as have been obtained
or made and are in full force and effect, (y) will not violate any applicable
law or regulation or the charter, bylaws or other organizational documents of
the Borrower and its Subsidiaries or any order of any Governmental Authority,
other than any such violations that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (z) will not violate
or result in an event of default under any material indenture, agreement or
other instrument binding upon the Borrower and its Subsidiaries or assets, or
give rise to a right thereunder to require any payment to be made by any such
Person.

 

(ii)         No Default has occurred or is continuing or will result after
giving effect to this Amendment.

 

(iii)        The representations and warranties made by or with respect to the
Borrower in Section 7 of the Loan Agreement are (A) in the case of
representations qualified by “materiality,” “Material Adverse Effect” or similar
language, true and correct in all respects and (B) in the case of all other
representations and warranties, true and correct in all material respects
(except that the representation regarding representations and warranties that
refer to a specific earlier date are true and correct on the basis set forth
above as of such earlier date), in each case taking into account any changes
made to schedules updated in accordance with Section 7.21 of the Loan Agreement
or attached hereto.

 

 2 

 

  

(iv)        There has been no Material Adverse Effect since the date of the Loan
Agreement.

 

(b)          The Borrower hereby ratifies, confirms, reaffirms, and acknowledges
its obligations under the Loan Documents to which it is a party and agrees that
the Loan Documents remain in full force and effect, undiminished by this
Amendment, except as expressly provided herein. By executing this Amendment, the
Borrower acknowledges that it has read, consulted with its attorneys regarding,
and understands, this Amendment.

 

SECTION 5.      Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)          Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be governed by, and construed in accordance with, the
law of the State of New York, without regard to principles of conflicts of laws
that would result in the application of the laws of any other jurisdiction;
provided that Section 5-1401 of the New York General Obligations Law shall
apply.

 

(b)          Submission to Jurisdiction. The Borrower agrees that any suit,
action or proceeding with respect to this Amendment or any other Loan Document
to which it is a party or any judgment entered by any court in respect thereof
may be brought initially in the federal or state courts in Houston, Texas or in
the courts of its own corporate domicile and irrevocably submits to the
non-exclusive jurisdiction of each such court for the purpose of any such suit,
action, proceeding or judgment. This Section 5 is for the benefit of the Lenders
only and, as a result, no Lender shall be prevented from taking proceedings in
any other courts with jurisdiction. To the extent allowed by applicable Laws,
the Lenders may take concurrent proceedings in any number of jurisdictions.

 

(c)          Waiver of Jury Trial. The Borrower and each Lender hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any suit, action or proceeding arising out of or
relating to this Amendment, the other Loan Documents or the transactions
contemplated hereby or thereby.

 

SECTION 6.      Miscellaneous.

 

(a)          No Waiver. Nothing contained herein shall be deemed to constitute a
waiver of compliance with any term or condition contained in the Loan Agreement
or any of the other Loan Documents or constitute a course of conduct or dealing
among the parties. Except as expressly stated herein, the Lenders reserve all
rights, privileges and remedies under the Loan Documents. Except as amended
hereby, the Loan Agreement and other Loan Documents remain unmodified and in
full force and effect. All references in the Loan Documents to the Loan
Agreement shall be deemed to be references to the Loan Agreement as amended
hereby.

 

(b)          Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

 

 3 

 

 

(c)          Headings. Headings and captions used in this Amendment (including
the Exhibits, Schedules and Annexes hereto, if any) are included for convenience
of reference only and shall not be given any substantive effect.

 

(d)          Integration. This Amendment constitutes a Loan Document and,
together with the other Loan Documents, incorporates all negotiations of the
parties hereto with respect to the subject matter hereof and is the final
expression and agreement of the parties hereto with respect to the subject
matter hereof.

 

(e)          Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart.

 

(f)          Controlling Provisions. In the event of any inconsistencies between
the provisions of this Amendment and the provisions of any other Loan Document,
the provisions of this Amendment shall govern and prevail. Except as expressly
modified by this Amendment, the Loan Documents shall not be modified and shall
remain in full force and effect.

 

[Remainder of page intentionally left blank]

 

 4 

 



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.

 

  BORROWER:       NAVIDEA BIOPHARMACEUTICALS, INC.       By: /s/ Brent L. Larson
  Name: Brent L. Larson   Title:  EVP & CFO

 

Signature Page to Amendment 1 to Term Loan Agreement

 

 

 

  

LENDERS:       CAPITAL ROYALTY PARTNERS II L.P.     By CAPITAL ROYALTY PARTNERS
II GP L.P., its General Partner       By CAPITAL ROYALTY PARTNERS II GP LLC, its
General Partner               By /s/ Nathan Hukill         Name: Nathan Hukill  
      Title: Authorized Signatory         CAPITAL ROYALTY PARTNERS II – PARALLEL
FUND “A” L.P.     By CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” GP L.P.,
its General Partner       By CAPITAL ROYALTY PARTNERS II – PARALLEL FUND “A” GP
LLC, its General Partner               By /s/ Nathan Hukill         Name: Nathan
Hukill         Title: Authorized Signatory         PARALLEL INVESTMENT
OPPORTUNITIES PARTNERS II L.P.     By PARALLEL INVESTMENT OPPORTUNITIES PARTNERS
II GP L.P., its General Partner       By PARALLEL INVESTMENT OPPORTUNITIES
PARTNERS II GP LLC, its General Partner               By /s/ Nathan Hukill      
  Name: Nathan Hukill         Title: Authorized Signatory  

 

Signature Page to Amendment 1 to Term Loan Agreement

 

 

 

  

Exhibit E

 

See attached.

 

 

 

  

Exhibit E
to Term Loan Agreement

 

FORM OF COMPLIANCE CERTIFICATE

 

[DATE]

 

This certificate is delivered pursuant to Section 8.01(d) of, and in connection
with the consummation of the transactions contemplated in, the Term Loan
Agreement, dated as of May 8, 2015 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among Navidea Biopharmaceuticals, Inc., a Delaware corporation (“Borrower”),
Capital Royalty Partners II L.P., Capital Royalty Partners II – Parallel Fund
“A” L.P. and Parallel Investment Opportunities Partners II L.P., and other
parties from time to time party thereto as lenders (“Lenders”), and the
subsidiary guarantors from time to time party thereto. Capitalized terms used
herein and not otherwise defined herein are used herein as defined in the Loan
Agreement.

 

The undersigned, a duly authorized Responsible Officer of Borrower having the
name and title set forth below under his signature, hereby certifies, on behalf
of Borrower for the benefit of the Secured Parties and pursuant to Section
8.01(d) of the Loan Agreement that such Responsible Officer of Borrower is
familiar with the Loan Agreement and that, in accordance with each of the
following sections of the Loan Agreement, each of the following is true on the
date hereof, both before and after giving effect to any Loan to be made on or
before the date hereof:

 

In accordance with Section 8.01[(a)/(b)] of the Loan Agreement, attached hereto
as Annex A are the financial statements for the [fiscal quarter/fiscal year]
ended [__________] required to be delivered pursuant to Section 8.01[(a)/(b)] of
the Loan Agreement. Such financial statements fairly present in all material
respects the consolidated financial position, results of operations and cash
flow of Borrower and its Subsidiaries as at the dates indicated therein and for
the periods indicated therein in accordance with GAAP [(subject to the absence
of footnote disclosure and normal year-end audit adjustments)]1 [without
qualification as to the scope of the audit or as to going concern and without
any other similar qualification together with the certificate from Borrower’s
independent auditors with respect to such financial statements required to be
delivered pursuant to Section 8.01(c) of the Loan Agreement. The examination by
such auditors in connection with such financial statements has been made in
accordance with the standards of the United States’ Public Company accounting
Oversight Board (or any successor entity).]2

 

Attached hereto as Annex B are the calculations used to determine compliance
with each financial covenant contained in Section 10 of the Loan Agreement.

 

No Default or Event of Default is continuing as of the date hereof[, except as
provided for on Annex C attached hereto, with respect to each of which Borrower
proposes to take the actions set forth on Annex C].

 



 



1 Insert language in brackets only for quarterly certifications.

2 Insert language in brackets only for annual certifications.

 

 

 

  

IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.

 

  NAVIDEA BIOPHARMACEUTICALS, INC.       By       Name:     Title:

 

 Exhibit E-2 

 

 

Annex A to Compliance Certificate

 

Financial Statements

 

[see attached]

 

 Exhibit E-3 

 

 

Annex B to Compliance Certificate

 

Calculations of Financial Covenant Compliance

 

I. Section 10.01:  Minimum Liquidity   A. Amount of unencumbered cash and
Permitted Cash Equivalent Investments (which for greater certainty shall not
include any undrawn credit lines), in each case, to the extent held in an
account over which the Lenders have a first priority perfected security
interest: $__________ B. The greater of: $__________   (1)      $5,000,000 and  
  (2)      to the extent Borrower has incurred Permitted Priority Debt, the
minimum cash balance required of Borrower by Borrower’s Permitted Priority Debt
creditors     Is Line IA equal to or greater than Line IB?: Yes: In compliance;
No: Not in compliance II. Section 10.02(a)-(e):  Minimum Revenue or Minimum
EBITDA —Subsequent Periods   A. Revenues during the twelve month period
beginning on January 1, 2015 $__________   [Is line II.A equal to or greater
than $10,000,000 or is annual EBITDA at least $5,000,000?   Yes: In compliance;
No: Not in compliance]3 B. Revenues during the twelve month period beginning on
January 1, 2016 $__________   [Is line II.B equal to or greater than $22,500,000
or is annual EBITDA at least $5,000,000? Yes: In compliance; No: Not in
compliance]4 C. Revenues during the twelve month period beginning on January 1,
2017 $__________   [Is line II.C equal to or greater than $30,000,000 or is
annual EBITDA at least $5,000,000? Yes: In compliance; No: Not in compliance]5

 



 

3 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2015 pursuant to Section 8.01(b) of the Loan
Agreement.

4 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2016 pursuant to Section 8.01(b) of the Loan
Agreement.

5 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2017 pursuant to Section 8.01(b) of the Loan
Agreement.



 



 Exhibit E-4 

 

 

D. Revenues during the twelve month period beginning on January 1, 2018
$__________   [Is line II.D equal to or greater than $35,000,000 or is annual
EBITDA at least $5,000,000? Yes: In compliance; No: Not in compliance]6 E.
Revenues during the twelve month period beginning on January 1, 2019 $__________
  [Is line II.E equal to or greater than $40,000,000 or is annual EBITDA at
least $5,000,000? Yes: In compliance; No: Not in compliance]7 F. Revenues during
the twelve month period beginning on January 1, 2020 $__________   [Is line II.E
equal to or greater than $45,000,000 or is annual EBITDA at least $5,000,000?
Yes: In compliance; No: Not in compliance]8 G. Revenues during the twelve month
period beginning on January 1, 2021 $__________   [Is line II.E equal to or
greater than $45,000,000 or is annual EBITDA at least $5,000,000? Yes: In
compliance; No: Not in compliance]9

 



 





6 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2018 pursuant to Section 8.01(b) of the Loan
Agreement.

7 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2019 pursuant to Section 8.01(b) of the Loan
Agreement.

8 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2020 pursuant to Section 8.01(b) of the Loan
Agreement.

9 Include bracketed entry only on the Compliance Certificate to be delivered
within 90 days of the end of 2021 pursuant to Section 8.01(b) of the Loan
Agreement.



 

 Exhibit E-5 

 

 

Schedule 7.05(b)

 

See attached.

 

 

 

 

Amended Schedule 7.05(b)

to Term Loan Agreement

 

Certain Intellectual Property

 

Patents

 

Owner Patent Description/Title Jurisdiction Patent Number (if
issued)/Application
Number (if applied
for only) Issuance Date
(if
issued)/Filing
Date (if applied
for only) Navidea

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

US

8,545,808

10/1/2013 Navidea

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

US

14/039,648 (Pending)



9/27/2013 Navidea

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

EP EP10736135.4 (Pending) 1/28/2010 Navidea

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

AU 2010208624 (Pending) 1/28/2010 Navidea

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

CA

2,750,230 (Pending)



1/28/2010 Navidea

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

JP

2011-547973 (Pending)



1/28/2010 Navidea

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

KR 2011-7020202 (Pending) 1/28/2010 Navidea/OSU

"Compositions, Methods and Kits for Diagnosing and Treating CD206 Expressing
Cell-Related Disorders"

(Lymphoseek – New Field/Composition)

US 14/338,332 7/22/2014 Navidea/OSU

"Compositions, Methods and Kits for Diagnosing and Treating CD206 Expressing
Cell-Related Disorders"

(Lymphoseek – New Field/Composition)

PCT PCT/US14/47708 7/22/2014

 

Schedule 7.05(b)

 



 

 

 

Navidea

"Compositions and Methods for Diagnosing and Treating Macrophage Related
Disorders Using Carbohydrate Based Macromolecular Carrier"

(Lymphoseek – New Field/Composition)

US 62/031,348 7/31/2014 Navidea/OSU

"Compounds and Compositions for Targeting Macrophages and Other CD206 High
Expressing Cells and Methods of Treating and Diagnosing Using Same"

(Lymphoseek – New Field/Composition)

US 62/106,194 1/21/2015 Navidea

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

US 8,163,928 4/24/2012 Navidea

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

US 8,957,215 2/17/2015 Navidea

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

EP

7709290.6

(pending)

1/25/2007 Navidea

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

AR

70100305

(pending)

1/24/2007 Navidea

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

AU

2007207904

 

1/25/2007 Navidea

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

BR

PI0707283

(pending)

1/25/2007 Navidea

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

JP 5289061 1/25/2007 Navidea

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

CN 101410393 1/25/2012 Navidea

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

IN

6133/DELNP/2008

(pending)

1/25/2007

 

Schedule 7.05(b)

 

 

 

 

Navidea

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

KR 10-1406248 6/19/2014 Navidea

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

RU 2008130695 1/25/2007 Navidea

“Heteroaryl Substituted Benzothiazoles”

(AZD2184)

MX 2008/009396 1/25/2007 Navidea

“Heteroaryl substituted benzoxazoles”

(AZD2995)

US 7,670,591 3/2/2010 Navidea

“Heteroaryl substituted benzoxazoles”

(AZD2995)

EP

7748254.5

(pending)

6/18/2007 Navidea

“Heteroaryl substituted benzoxazoles”

(AZD2995)

CN 200780030807.8 6/18/2007 Navidea

“Heteroaryl substituted benzoxazoles”

(AZD2995)

IN

10035/DELNP/2008

(pending)

6/18/2007 Navidea

“Heteroaryl substituted benzoxazoles”

(AZD2995)

JP 5548842 6/18/2007

 

Schedule 7.05(b)

 

 

 

 

Trademarks

 

Owner Trademark Jurisdiction Registration
Number (if
registered)/Serial
Number (if
applied for only) Registration
Date (if
registered)/Filing
Date (if applied
for only) Navidea

“LYMPHOSEEK"

(Standard Characters)

US 3,163,525 10/24/2006 Navidea

“LYMPHOSEEK"

(Standard Characters)

CA 1647184 10/9/2013 Navidea

“LYMPHOSEEK"

(Standard Characters)

EP 12,204,202 3/5/2014 Navidea

“LYMPHOSEEK"

(Standard Characters)

JP 5,649,575 2/14/2014 Navidea

“LYMPHOSEEK"

(Standard Characters)

CN 13988394 1/27/2014 Navidea

"LYMPHOSEEK"

(Logo)

US 86/055,675 9/4/2013 Navidea

"NAVIDEA"

(Standard Characters)

US 4,514,173 4/15/2014 Navidea

"NAVIDEA"

(Standard Characters)

CA 1647179 10/9/2013 Navidea

"NAVIDEA"

(Standard Characters)

EP 122,041,786 3/6/2014 Navidea

"NAVIDEA"

(Standard Characters)

JP 5,652,414 2/28/2014 Navidea

"NAVIDEA"

(Standard Characters)

CN 14109341 3/4/2013 Navidea

"NAVIDEA BIOPHARMACEUTICALS"

(Logo)

US 4,207,633 9/11/2012 Navidea

"MANOCEPT"

(Standard Characters – Class 5)

US 86/287,230 5/21/2014 Navidea

"MANOCEPT"

(Standard Characters – Class 42)

US 86/287231 5/21/2014

 

Schedule 7.05(b)

 

 

 

 

Copyrights

 

Owner Identifier Registration
Number Registration
Date Navidea “Neoprobe Corporation OneMedPlace Finance Forum San Francisco, CA
January 2010.”

TX0007391587

 

7/1/2011 Navidea “Neoprobe Corporation Product Pipeline — Oncology Diagnostic
Drugs." TX0007400138 7/5/2011

 

Schedule 7.05(b)

 

 

 

 

Schedule 7.05(c)

 

See attached.

 

 

 

 

Amended Schedule 7.05(c)

to Term Loan Agreement

 

Material Intellectual Property

 

Patents

 

Owner Patent Description/Title Jurisdiction Patent Number (if
issued)/
Application
Number (if applied
for only) Issuance
Date (if
issued)/
Filing Date
(if applied
for only) Regents of Univ. of California
(licensed)

“Macromolecular Carrier for Drug and Diagnostic Agent Delivery”

(Lymphoseek - Composition)

US 6,409,990 6/25/2002 Regents of Univ. of California
(licensed)

“Macromolecular Carrier for Drug and Diagnostic Agent Delivery”

(Lymphoseek - Composition)

Europe

 

EP1178838B1 9/29/04 Regents of Univ. of California
(licensed)

“Macromolecular Carrier for Drug and Diagnostic Agent Delivery”

(Lymphoseek - Composition)

JP 4056701 3/5/2008 Navidea

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

US

8,545,808

 

10/1/2013 Navidea

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

US

14/039,648 (Pending)

 

9/27/2013 Navidea

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

EP EP10736135.4 (Pending) 1/28/2010 Navidea

“Compositions for radiolabeling DTPA dextran”

(Lymphoseek - Formulation)

JP

2011-547973 (Pending)

 

1/28/2010 Navidea/OSU

"Compositions, Methods and Kits for Diagnosing and Treating CD206 Expressing
Cell-Related Disorders"

(Lymphoseek – New Field/Composition)

US 14/338,332 7/22/2014 Navidea/OSU

"Compositions, Methods and Kits for Diagnosing and Treating CD206 Expressing
Cell-Related Disorders"

(Lymphoseek – New Field/Composition)

PCT PCT/US14/47708 7/22/2014

 

 

 

 

 

Navidea

"Compositions and Methods for Diagnosing and Treating Macrophage Related
Disorders Using Carbohydrate Based Macromolecular Carrier"

(Lymphoseek – New Field/Composition)

US 62/031,348 7/31/2014 Navidea/OSU

"Compounds and Compositions for Targeting Macrophages and Other CD206 High
Expressing Cells and Methods of Treating and Diagnosing Using Same"

(Lymphoseek – New Field/Composition)

US 62/106,194 1/21/2015

AstraZeneca

(licensed)

“2-Heteroaryl Substituted Benzothiophenes and Benzofuranes”

(NAV4694 – Drug Substance)

US 7,772,256 8/10/2010

AstraZeneca

(licensed)

“2-Heteroaryl Substituted Benzothiophenes and Benzofuranes”

(NAV4694 – Drug Substance)

EP 08724190.7 (pending) 3/5/2008

AstraZeneca

(licensed)

“2-Heteroaryl Substituted Benzothiophenes and Benzofuranes”

(NAV4694 – Drug Substance)

JP 552641/2009 (pending) 3/5/2008

AstraZeneca

(licensed)

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

US 8,193,363 6/5/2012

AstraZeneca

(licensed)

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

US 8,653,274 2/18/2014

AstraZeneca

(licensed)

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

US

14/149,563

(pending)

1/7/2014

 

Schedule 7.05(C)

 



 

 

 

AstraZeneca

(licensed)

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

EP

09810319.5

(pending)

8/28/2009

AstraZeneca

(licensed)

“Compounds Suitable as Precursors to Compounds that are Useful for Imaging
Amyloid Deposits”

(NAV4694 – Precursor Substance)

JP

5613669

(pending)

10/29/2014

 

Schedule 7.05(C)

 

 

 

 

Trademarks

 

Owner Trademark Jurisdiction Registration
Number (if
registered)/ Serial
Number (if applied
for only) Registration Date
(if registered)/
Filing Date (if
applied for only) Navidea

“LYMPHOSEEK" (Standard Characters)

 

US 3,163,525 10/24/2006 Navidea “LYMPHOSEEK" (Standard Characters) EP 12,204,202
3/5/2014 Navidea “LYMPHOSEEK" (Standard Characters) JP 5,649,575 2/14/2014

 

Schedule 7.05(C)

 

 

